SHIRLEY S. ABRAHAMSON, J.
(concurring). The appellants filed a notice of appeal to the court of appeals when the trial court judgment was not filed. The respondents ask us to dismiss the appeal.
The appellants ask us to direct the court of appeals to hear the appeal. The appellants argue that the respondents misled them, albeit in good faith, *428when the respondents filed the notice of entry of judgment stating that the judgment had been filed.
The law is on the side of the respondents. An appeal cannot be taken from a judgment before it is filed (entered). The equities are, however, on the side of the appellants.
The court holds for the appellants. I agree the appellants should win. I do not agree, however, with the court’s reading the record as showing that the judgment was entered before the notice of appeals was filed. The record shows no such thing. A more reasonable inference in this case is that the judgment was not entered until after the notice of appeal was filed.
I prefer to say simply that this case stands for the following rule: When a respondent files a notice of entry of judgment asserting that the judgment attached has been entered, the appellant and the court of appeals may, for purposes of determining the validity of the notice of appeal, rely on the respondent’s assertion that the judgment has been entered.
If I were to use a legal fiction, then I would adopt the reasoning of Judge Myse’s dissenting opinion in the court of appeals. Judge Myse reasoned as follows: The order amending the judgment was the final judgment, terminating the matter in litigation. The order amending the judgment adopted the earlier judgment. The order was entered and the notice of appeal appealed from both the order and the earlier judgment. Accordingly the appeal was properly filed.
For these reasons I concur.